Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species O (FIGS.29-34) in the reply filed on 11/7/22 is acknowledged.
Claims 15, 17, 18-22, 23-24, 28-29, 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/7/22.
With regard to claims 18-22, applicant’s remarks note that these claims should be included with the elected embodiment, but the claim recites on lines 6-7 that the slider mechanism includes a rail extending laterally configured to receive the cabin and an actuator configured to “vertically move” the cabin along the rail which is not supported by the elected embodiment. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 467 (rails, [0118]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: in [0118], line 9, “be” should be inserted before “translated”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 16 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Bacon et al. 
Bacon et al. (2010/0300786) discloses a machine, comprising: 
a machine main frame (12); 
a cabin (22) coupled to the machine main frame; and 
an extension mechanism (20) coupling the cabin to the machine main frame, 
wherein the extension mechanism is configured to translate the cabin vertically relative to the machine main frame.  

    PNG
    media_image1.png
    273
    501
    media_image1.png
    Greyscale

With regard to the “pipeline padding” recitation in the preamble of the claim, this language is not believed to limit the claim.  Specifically, the claim preamble has the import that the claim as a whole suggests for it.  In this case, the body of the claim makes no mention to any specific features that the preamble limitation would possess (such as “structures”) and the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations.  Therefore, the preamble is not considered a limitation and is of no significance to claim construction.  See Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-481 and MPEP 2111.02.  
For claim 2, the extension mechanism comprises a plurality of members and the plurality of members are configured to translate the cabin vertically relative to the machine main frame.  \
For claim 3, the extension mechanism comprises a platform coupling the cabin to the machine main frame, wherein the platform is configured to translate the cabin vertically relative to the machine main frame.  
For claim 5, the extension mechanism is configured to lower the cabin to a ground position (FIG.5).  
For claim 6, the extension mechanism is configured to lower the cabin to a near ground position (FIG.5).  
For claim 7, the extension mechanism is configured to extend the cabin to an operating position (FIG.1).  
For claim 8, the extension mechanism is configured to move the cabin to a transport position (implicit).  
For claim 16, an extension pivot (FIG.2) rotatably coupling the extension mechanism to the machine main frame.  

Claims 1-3, 5-8, 12-14, 25-27, 30, and 32 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Hellholm (9630660).  
For claim 1, Hellholm discloses a machine, comprising: 
a machine main frame (12); 
a cabin (50) coupled to the machine main frame; and 
an extension mechanism (60) coupling the cabin to the machine main frame, 
wherein the extension mechanism is configured to translate the cabin vertically relative to the machine main frame.  

    PNG
    media_image2.png
    281
    338
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    250
    327
    media_image3.png
    Greyscale

For claim 2, the extension mechanism (60,80) comprises a plurality of members (82a, 82b, FIGS. 4a-b) and the plurality of members are configured to translate the cabin vertically relative to the machine main frame.  
For claim 3, the extension mechanism comprises a platform coupling the cabin to the machine main frame, wherein the platform is configured to translate the cabin vertically relative to the machine main frame.  
For claims 5-8, the extension mechanism is configured to extend and lower the cabin to a plurality of different elevation positions. 
For claims 12-14 and 25-27, Hellholm discloses a machine, comprising: a machine main frame; a cabin (50) coupled to the machine main frame; and a pivot (70) coupling the cabin to the frame, wherein the pivot is configured to permit the cabin to rotate relative to the frame.  
The pivot comprises a rotary pedestal (72,74) such that the cabin is configured to rotate up to 180 degrees from an original position (FIG.5c).  
For claims 30 and 32, Hellholm inherently discloses the method claimed.
With regard to the “pipeline padding” recitation in the preamble of the claim, this language is not believed to limit the claim.  Specifically, the claim preamble has the import that the claim as a whole suggests for it.  In this case, the body of the claim makes no mention to any specific features that the preamble limitation would possess (such as “structures”) and the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations.  Therefore, the preamble is not considered a limitation and is of no significance to claim construction.  See Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-481 and MPEP 2111.02.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Bacon et al. as applied above in view of Antonetti (2006/0202514). 
Bacon et al. lack the machine further comprising a slider mechanism as recited. 
Antonetti teaches a vehicle machine cab including a slider mechanism coupled to the cab, the slider mechanism comprising: a rail (14) extending laterally and configured to receive the cabin; and 

    PNG
    media_image4.png
    348
    285
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    369
    303
    media_image5.png
    Greyscale

an actuator (lateral force imparting device 16) configured to laterally move the cabin along the rail; and wherein the slider mechanism comprises a sub-platform (21) coupling the cabin to the frame, wherein the sub-platform is coupled to the rail.
It would have been obvious to one of ordinary skill in the art to have used the slider mechanism as taught by Antonetti in conjunction with the extension mechanism of Bacon et al. in order to allow for optimum operator positioning and viewing. 
When making this combination, a PHOSITA understands that providing the slider mechanism of Antonetti for the vehicle of Bacon et al. can be done independently of the extension mechanism to allow for autonomous operation of the two systems (that is simultaneous vertically translation and lateral movement). 
For claim 31, Bacon et al., as modified, inherently discloses the method claimed.

Allowable Subject Matter
Claims 4 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the indication of allowable subject matter in this application is the inclusion of the specific one or more platform extensions movably coupled to a platform body from a folded position relative to the platform body to an extended position relative to the platform body defining an extended platform surface to permit lateral movement of the cabin (claim 4) and the steps of moving one or more platform extensions from a folded position to an extended position to define an extended platform surface and permitting lateral movement of the cabin on the extended platform surface (claim 34) in combination with the other elements and steps recited which is not found in the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 112406622A discloses extension coupled to a main body from a folded position to an extended position (as seen in FIG.4) to permit lateral movement (as seen in FIG.9). These folding rails allow for a compact (narrow) transport when needed but still provide added width to allow for movement in the lateral direction. 

    PNG
    media_image6.png
    270
    411
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    289
    304
    media_image7.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616